The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2014

                                      No. 04-12-00815-CR

                                      Reynaldo FLORES,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1969
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
       On January 14, 2014, this court denied all pending requests for oral argument and set this
cause for submission on briefs.
        On January 23, 2014, Appellant Reynaldo Flores, filed a pro se “Motion Requesting Oral
Argument.” Having considered the points in Appellant’s motion, the record, and the briefs, we
again conclude that oral argument will not significantly aid the court in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.8.
       Appellant’s motion is DENIED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court